EXHIBIT 10(c)

Contract No. 113416    

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)


STORAGE RATE SCHEDULE DSS
AMENDMENT NO. 3 DATED October 22,2003
TO AGREEMENT DATED January 15,1998 (Agreement)



 

1.

[X] Exhibit A dated October 22, 2003. Changes Primary Delivery Point(s) and
Point MDQ's.

 

This Exhibit A replaces any previously dated Exhibit A.

 

 

2.

(a) [ ] Revise Agreement MDQ: [ ] Increase [ ] Decrease
In Section 2. of Agreement substitute Dth for Dth.

 

 

 

(b) [ ] Revise Agreement MSV: [ ] Increase [ ] Decrease
In Section 2. of Agreement substitute ________ Dth for ________ Dth.

 

 

3.

[ ] The term of this Agreement is extended through ________________________.

 

 

4.

[ ] Other: _________________________________.

 

 

This Amendment No.3 becomes effective November 1, 2003.

 

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

 

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

 

 

By:

  /s/ David J. Devine

 

By:

  /s/ William E. Morrow

Name:

David J. Devine

 

Name:

William E. Morrow

Title:

Vice President, Financial Planning

 

Title:

Executive Vice President

 

 



--------------------------------------------------------------------------------



 

EXHIBIT A
DATED: October 22, 2003
EFFECTIVE DATE: November 1, 2003

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY
CONTRACT: 113416

DELIVERY POINT/S


Name / Location

 

County/Parish
Area

 


State

 

PIN
No.

 


Zone

 

MDQ
(Dth)

 

 

 

 

 

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2003 - 4/30/2004


1. NO SHORE/NGPL GRAYSLAKE LAKE
INTERCONNECT WITH NORTH SHORE GAS COMPANY
LOCATED IN SEC. 12-T44N-R10E, LAKE COUNTY, ILLINOIS.

 

LAKE

 

IL

 

900001

 

09

 

53,637

 

 

 

 

 

 

 

 

 

 

 

2. PGLC/NGPL CRAWFORD COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT AND
COKE COMPANY AT TRANSPORTER'S CRAWFORD
METER STATION IN SEC. 34-T39N-R13E, COOK COUNTY,
ILLINOIS.

 

COOK

 

IL

 

904360

 

09

 

144,000

 

 

 

 

 

 

 

 

 

 

 

3. PGLC/NGPL OAKTON STREET COOK
INTERCONNECT WITH THE PEOPLES GAS LIGHT
AND COKE COMPANY ON TRANSPORTER'S HOWARD
STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY,
ILLINOIS.

 

COOK

 

IL

 

904174

 

09

 

50,363

 

RATES

Except as otherwise provided below or in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the
applicable maximum rate(s) and all other lawful charges as specified in
Natural's applicable rate schedule. Shipper and Natural may agree that Shipper
shall pay a rate other than the applicable maximum rate so long as such rate is
between the applicable maximum and minimum rates specified for such service in
the Tariff. Natural and Shipper may agree that a specific discounted rate will
apply only to certain volumes under the agreement. The parties may agree that a
specified discounted rate will apply only to specified volumes (MDQ, WQ, IQ or
commodity volumes) under the agreement; that a specified discounted rate will
apply only if specified volumes are achieved or only if the volumes do not
exceed a specified level; that a specified discounted rate will apply only
during specified periods of the year or for a specifically defined period; that
a specified discounted rate will apply only to specified points, zones, mainline
segments, supply areas, transportation paths, markets or other defined
geographical area(s); that a specified discounted rate(s) will apply in a
specified relationship to the volumes actually tendered (i.e., that the
reservation charge will be adjusted in a specified relationship to volumes
actually tendered); and/or that the discount will apply only to reserves
dedicated by Shipper to Natural's system. Notwithstanding the foregoing, no
discount agreement may provide that an agreed discount as to a certain volume
level will be invalidated if the Shipper transports an incremental volume above
that agreed level. In addition, the discount agreement may include a provision
that if one rate component which was at or below the applicable maximum rate at
the time the discount agreement was executed subsequently exceeds the applicable
maximum rate due to a change in Natural's maximum rates so that such rate
component must be adjusted downward to equal the new applicable maximum rate,
then other rate components may be adjusted upward to achieve the agreed overall
rate, so long as none of the resulting rate components exceed the maximum rate
applicable to that rate component. Such changes to rate components shall be
applied prospectively, commencing with the date a Commission order accepts
revised tariff sheets. However, nothing contained herein shall be construed to
alter a refund obligation under applicable law for any period during which rates
which had been charged under a discount agreement exceeded rates which
ultimately are found to be just and reasonable. If the parties agree upon a rate
other than the applicable maximum rate, such written Agreement shall specify
that the parties mutually agree either: (1) that the agreed rate is a discount
rate; or (2) that the agreed rate is a Negotiated Rate (or Negotiated Rate
Formula). In the event that the parties agree upon a Negotiated Rate or
Negotiated Rate Formula, this Agreement shall be subject to Section 49 of the
General Terms and Conditions of Natural's Tariff.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point/s shall be at the pressure available in Natural's pipeline
facilities from time to time. The measuring party shall use or cause to be used
an assumed atmospheric pressure corresponding to the elevation at such Delivery
Point/s.